Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing M O R S E , Z E L N I C K , R O S E & L A N D E R A L I M I T E D L I A B I L I T Y P A R T N E R S H I P NEW YORK, NEW YORK 10022-4405 212-838-1177 FAX  212-838-9190 November 20, 2009 WRITERS DIRECT LINE (212) 838-8269 VIA FACSIMILE AND EDGAR Mr. Thomas Kluck Branch Chief Securities and Exchange Commission Washington, D.C. 20549 Re: Rodman & Renshaw Capital Group, Inc. Registration Statement on Form S-3 Filed October 21, 2009 File No. 333-162611 Dear Mr. Kluck, On behalf of Rodman & Renshaw Capital Group, Inc., a Delaware corporation ( Rodman ), this letter responds to the comments received from you on behalf of the Division of Corporation Finance of the Securities and Exchange Commission ( Commission ), in a letter dated November 20, 2009 ( Comment Letter ). We have today filed Amendment No. 2 to the above-referenced registration statement. In response to your first comment, we have specifically incorporated by reference the Form 10Q for the three- and nine- month periods ended September 30, 2009 filed by Rodman on November 3, 2009. With respect to your second comment, we note that Amendment No. 2 is being filed within 30 days of the original filing date of the registration statement. Sincerely, /s/ Joel J. Goldschmidt cc: Adam F. Turk (Via Facsimile  (703) 813-6984)
